DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Barnhill on 03/16/2021.
The application has been amended as follows: 
The last line of the abstract containing the number 954347_2 has been removed as detailed below.
ABSTRACT:
Described herein are methods and apparatus for approximating targeted tissue using locking sutures. The locking sutures can be configured to receive suture ends that are interweaved through portions of the locking sutures. In a pre-deployment configuration, a locking suture can slide along suture tails and can be positioned at a target location within a target region. Once a desired position 

Reasons for Allowance
Claims 1-11 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record was made in a 103 rejection in the most recent Final Rejection. Thornton et al. (US PGPub 2010/0298929) in view of Selvitelli et al. (US PGPub 2008/0188893), hereinafter known as “Thornton” and “Selvitelli,” respectively, disclose a method for using locking sutures to approximate anchor implants attached to targeted tissue. As the combination goes, Thornton in view of Selvitelli are silent to locking the locking suture by creating a tortuous path for the two or more sutures through the knot of the locking suture. It is not obvious to one of ordinary skill in the art to simply apply the two or more sutures of Thornton to go through a confined tortuous path through the knot of Selvitelli, as Selvitelli does not disclose the two or more sutures navigating through the confined tortuous path. The novel feature of the “confined tortuous path” the two or more sutures must go through to lock the locking suture would not be obvious to combine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        03/09/2021

/WADE MILES/Primary Examiner, Art Unit 3771